Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 9/22/2020.
Claims 1, 15, and 20 have been amended.
Claims 2 and 16 have been cancelled.
No claims have been added.
Claims 1, 3-15, and 17-20 are pending.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to Claims 1, 3-15, and 17-20, Claims 1, 15, and 20 recite “…respective second user terminal and has a respective binding relationship with the first health monitoring device associated with the first device identifier…”.  There was no material found in the specification which binds second user accounts or terminals with the first user device, only the binding of a first device with a first user (account, ID, etc.).  No material was found which went beyond the binding of the first user and first device (such as binding multiple devices to an account, binding multiple accounts to a device, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 4, 6-13, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (Patent No. Us 8,930,215 B2) in view of Narayanaswami (Pub. No. US 2009/0187630 A1) in further view of Hoffman et al. (Pub. No. US 2011/0098928 A1) in further view of Guo et al. (Pub. No. US 2009/0300168 A1).
In regards to Claims 1, 15, and 20, Goldberg discloses:
A method/system, comprising: 
at a server of a social network platform having one or more processors and memory storing programs executed by the one or more processors; receiving, a first health monitoring device associated with a first device identifier via a short-range communication channel and monitoring information of a respective monitored subject of the first health monitoring device via the short-range communication channel; (Claim 1; column 4, paragraph 1, shows health monitoring device associated with specific users; column 2, paragraph 4; column 5, paragraph 2, shows the health data collected by the monitoring device being exercise data; column 23, paragraph 1, shows a user logging into an account that provides user data and allows users to share data with others (indicates an “account” or “profile” that stores user data); column 12, paragraph 4; column 3, paragraph 2, shows use of short-range communications (at least one example being Bluetooth))
establishing a binding relationship between the first device identifier and the first user account; (Claim 1; column 2, paragraphs 2-3; column 4, paragraph 1, shows health monitoring device associated with specific users, “…type of health monitoring device of a plurality of types of health monitoring devices associated with respective persons)…”; Fig. 5, shows user and device IDs being associated; throughout the reference, the description of the invention indicates that there are multiple users associated with multiple device, these specific associations indicate that there are multiple IDs for separate entities (i.e. “first user”, “second user”, “first device”, second device”))
determining a respective device type for the first health monitoring device based on the first device identifier; (Claim 1; Abstract; column 2, paragraph 2column 7, paragraph 1, shows users grouped by the same device type and device types having identifying information associated with them)
wherein each of the second user accounts is associated with a respective second user terminal wherein the first health monitoring device provides exercise monitoring information of the first user and the plurality of second users; (Claim 1, shows health monitoring device associated with specific users; Abstract; column 7, paragraphs 1 & 4; column 8, paragraph 1, “Groups and/or subgroups of subjects associated with the same type of monitoring device may be formed...”, also shows that information exercise related information from other group members may be shared with each member,”… health-related information, e.g., distance run, speed (based on pedometer and time information or treadmill data) may be provided to members of this group …”) and 
forming a social network group between the first user account and the plurality of second user accounts for sharing the exercise monitoring information. (column 6, paragraph 3; column 7, paragraph 4; column 23, paragraph 1, shows groups being formed for users to compete, the group members (subjects) may interact including for messaging, encouragement, competition, etc. indicating that the subjects are connected in a social network context)
after forming the social network group: 
shows groups being formed for users to compete, the group members (subjects) data regarding exercise is collected and provided to other members of the group) 
Goldberg does not explicitly disclose, but Narayanaswami teaches:
identifying, based on the first device identifier, plurality of second user accounts from a plurality of social network contacts of the first user account shows the use of a contact list to identify other users/devices, the contact list being associated with a user account and “registered computing device” (indicating the contact list is associated with a device identification, see also [0021]))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldberg so as to have included identifying, based on the first device identifier, plurality of second user accounts from a plurality of social network contacts of the first user account, as taught by Narayanaswami in order to ensure that users are being provided the best support and feedback, such as from those closest to them (Goldberg, column 7, paragraph 2; column 14, paragraph 5). 
Goldbereg discloses sending the exercise information to the first terminal associated with the first user account and the plurality of second terminals associated with the plurality of second user accounts, as shown above.  Goldberg/Narayanaswami does not explicitly disclose the exercise data being ranked, however, Hoffman teaches:
 first user terminal configured to communicate with an exercise monitoring device to receive the health monitoring information of a respective monitored subject of the first health monitoring device; (Fig. 2; [0078]; [0177], shows the health monitoring device (2017) data being collected by an additional user terminal (201) including via short-range (i.e. Bluetooth, WIFI, etc.))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Goldberg/Narayanaswami so as to have included a first user terminal configured to communicate with an exercise monitoring device to receive the health monitoring information of a respective monitored subject of the first health monitoring device, as taught by Hoffman.
Goldberg/Narayanaswami discloses a “base” method/system in which data is collected from health monitoring devices, as shown above.  Hoffman teaches a comparable method/system in which data is collected from health monitoring devices, as shown above.  Hoffman also teaches an embodiment in which a first user terminal is configured to communicate with an exercise monitoring device to receive the health monitoring information of a respective monitored subject of the first health monitoring device, as shown above.  One of ordinary skill in the art would have recognized the adaptation of a first user terminal configured to communicate with an exercise monitoring device to receive the health monitoring information of a respective monitored subject of the first health monitoring device to Goldberg/Narayanaswami could be performed with the technical expertise demonstrated in the applied references. (See 
ranking the exercise information; and sending the ranked exercise information in the form of a message to the [multiple users in a challenge group]. ([0005]; [0142]; [0143]; [0212], shows collected athletic data being ranked and provided to the group of participants; [0136], shows updates regarding users being sent via messages)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldberg/Narayanaswami so as to have included ranking the exercise information; and sending the ranked exercise information to the [multiple users in a challenge group], as taught by Hoffman in order to additional functionality for users to follow and interact with the exercise data that is used for competition, motivation, encouragement, etc. (Hoffman, [0142]; [0143]; [0212]; Goldberg, column 6, paragraph 3; column 7, paragraph 4-5; both references are drawn to the collection of exercise/athletic data from a group of users to aid in competition and/or other forms of collaboration). 
Goldberg and Hoffman both disclose the use of data from multiple users to compare and compete, as shown above. Goldberg/Narayanaswami does not explicitly disclose the use of time period sin the competitions, however, Hoffman additionally teaches the ability to monitor users for predefined time periods and collect data from activities perfumed during those predefined time periods ([0006]; [0015]; [0145]; [0212]; and various other places throughout the reference, shows the collecting of user’s athletic data over a specified time period)
“…a number of days left… to…finish a competition…”). 
Goldberg teaches exercise monitoring devices being associated with (“bound to”) user accounts, as shown above.  Goldberg/Narayanaswami/Hoffman does not explicitly disclose:
	receiving, from a first user terminal associated with a first user account of the social networking platform, a request to bind the first user account and a first device identifier associated with a first health monitoring device.  However, Guo teaches:
users sending requests to bind devices and user accounts ([0015]-[0019], shows a user binding one or more trusted devices to their user account);
[second accounts and terminals that have] a respective binding relationship with the first health monitoring device associated with the first device identifier ([0046], shows the ability of a user to “share” devices with other user accounts; [0046]-[0050], shows the process for second user accounts to authenticate and connect to (“bind” with) a first user device associated with a first user account)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Goldberg/Narayanaswami/Hoffman so as to have included users sending requests to bind devices and user accounts and [second accounts and terminals that have] a 
In regards to Claims 3, Goldberg discloses:
wherein the device type is predefined based on a type of activity that is monitored by the first health monitoring device. (column 7, paragraph, 1-4; Claim 1)
In regards to Claims 4, Goldberg discloses:
wherein the device type is predefined based on a type of health or exercise data that is provided by the first health monitoring device. (column 7, paragraph, 1-4; Claim 1)
In regards to Claims 6, Goldberg discloses:
wherein the first device identifier is associated with at least two device types or at least two exercise data types, and wherein forming the respective social network group including the first user account and the plurality of second user accounts further comprises: forming a respective social network group for each of the at least two device types or each of the at least two exercise data types, wherein the respective social network group includes the first user account and one or more of the plurality of second user accounts that correspond to the same device type or exercise data type. (column 7, paragraph, 1-4; Claim 1, shows additional groups for other device types being formed in addition to the one formed for the current user/device type; column 5, paragraph 2)
In regards to Claims 7 and 17, Goldberg discloses:

In regards to Claim 8, Goldberg/Narayanaswami does not explicitly disclose, but Hoffman teaches:
wherein the plurality of social network contacts of the first user account consists of all user accounts that are contacts of at least a predetermined degree to the first user account. ([0198])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Goldberg/Narayanaswami so as to have included wherein the plurality of social network contacts of the first user account consists of all user accounts that are contacts of at least a predetermined degree to the first user account, as taught by Hoffman.
Goldberg/Narayanaswami discloses a “base” method/system in which competition groups are formed among connected users who use health monitoring devices, as shown above.  Hoffman teaches a comparable method/system in which competition groups are formed among connected users who use health monitoring devices, as shown above.  Hoffman also teaches an embodiment in which the plurality of social network contacts of the first user account consists of all user accounts that are contacts of at least a predetermined degree to the first user account, as shown above.  One of ordinary skill in the art would have recognized the adaptation of wherein the plurality of social network contacts of the first user account consists of all user accounts that are contacts of at least a predetermined degree to the first user account to 
Additionally, Goldberg discloses real-time competition (column 7)
In regards to Claims 9 and 18, Goldberg/Narayanaswami does not explicitly disclose, but Hoffman teaches the following steps for creating a competition group using invitations:
receiving an invitation request from the first user terminal to one or more connected users in the social network group for a real-time competition related to an activity; ([0014]) 
sending a invitation to each of the one or more connected users in accordance with the invitation request, ([0014]) 
forming a competition group including the first user accounts and one or more connected users that have responded to their respective invitations. ([0014]; [0314])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Goldberg/Narayanaswami so as to have included the above steps for creating a competition group using invitations, as taught by Hoffman.
Goldberg/Narayanaswami discloses a “base” method/system in which competition groups are formed among connected users who use health monitoring devices, as shown above.  Hoffman teaches a comparable method/system in which competition groups are formed among connected users who use health monitoring 
In regards to Claims 10, Goldberg discloses:
during the real-time competition: receiving real-time exercise monitoring information from each user participating in the competition group, and sharing competition information extracted from the real-time exercise monitoring information received from each user participating in the competition group with other users in the competition group. (column 7; column 8; paragraph, 1-4; Claim 1)
In regards to Claims 11, Goldberg discloses:
herein sharing the competition information extracted from the real-time exercise monitoring information received from each user participating in the competition group with other users in the competition group further comprises: providing real-time comparison of the competition information extracted from the real-time exercise monitoring information received from each user participating in the competition group to each user participating in the competition group. (column 7; column 8; paragraph, 1-4; Claim 1)
In regards to Claims 12, Goldberg/Narayanaswami/Hoffman discloses all of the elements recited above, including those similar to Claim 10 (Goldberg, column 7; 
In regards to Claims 13, Goldberg discloses:
the exercise monitoring information is categorized based on parameters selected from the group consisting of: heart rate, blood pressure, body temperature, respiratory rate, blood sugar level, sleep quality, body weight, height, body mass index (BMI), pedometer value, speed, distance, slope, duration, frequency, weight, resistance, calories, and any combination thereof. (column 6, paragraph, 3; also multiple other occurrences of above listed items appear throughout the reference in regard to data collected by the devices)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (Patent No. Us 8,930,215 B2) in view of Narayanaswami (Pub. No. US 2009/0098980 A1) in further view of Hoffman in further view of Guo in further view of Stewart et al. (Pub. No. US 2012/0278454 A1).
In regards to Claim 5, Goldberg/Narayanaswami discloses all of the elements recited above.  Goldberg/Narayanaswami does not explicitly disclose wherein the respective device type is applicable to identify user accounts that are associated with health monitoring devices of different brands, manufacturers, and data formats, however, Stewart teaches wherein the respective device type is applicable to identify user accounts that are associated with health monitoring devices of different brands, manufacturers, and data formats. ([0077]; [1092])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Goldberg/Narayanaswami so as to have included wherein the respective device type is applicable to identify user accounts that are associated with health monitoring devices of different brands, manufacturers, and data formats, as taught by Stewart.
Goldberg/Narayanaswami discloses a “base” method/system in which users are associated with health monitoring devices for collecting health data, as shown above.  Stewart teaches a comparable method/system in which users are associated with health monitoring devices for collecting health data, as shown above.  Stewart also teaches an embodiment in which the respective device type is applicable to identify user accounts that are associated with health monitoring devices of different brands, manufacturers, and data formats, as shown above.  One of ordinary skill in the art would have recognized the adaptation of wherein the respective device type is applicable to identify user accounts that are associated with health monitoring devices of different brands, manufacturers, and data formats to Goldberg/Narayanaswami could be performed with the technical expertise demonstrated in the applied references. (See 
Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (Patent No. Us 8,930,215 B2) in view of Narayanaswami (Pub. No. US 2009/0098980 A1) in further view of Hoffman in further view of Guo in further view of Rajakarunanayake et al. (Pub. No. US 2013/0091212 A1).
In regards to Claims 14 and 19, Goldberg/Narayanaswami discloses all of the elements recited above, including the process for inviting connected users to join a competition.  Goldberg/Narayanaswami does not explicitly disclose sending invitations in response to detecting the transmission, proactively, without request from the respective user terminals of the two or more user accounts in the respective social network group, however, Rajakarunanayake teaches sending invitations in response to detecting the use of a device by a user, proactively, without request from the respective user terminals of the two or more user accounts in the respective social network group. ([0039])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Goldberg/Narayanaswami so as to have included sending invitations in response to detecting the use of a device by a user, proactively, without request from the respective user terminals of the two or more user accounts in the respective social network group, as taught by [Secondary Reference Name].
Goldberg/Narayanaswami discloses a “base” method/system users are invited to join groups based on activities regarding specific types of health monitoring devices, as 

Response to Arguments
Applicant’s arguments filed 9/22/2020 have been fully considered but they are not persuasive. 
Interview Conducted on 9/22/2020
As discussed in the interview, Examiner provided an in depth review of the prior art, search histories, and disclosure in view of Applicant’s discussions and examples of the inventive concept.  Applicant’s main example discussed in the interview involved multiple users, who are friends in a social network, using the same exercise device and then being provided ranked results by the device (which was collecting data for each 
II. Rejection of Claims under 35 U.S.C. §103:
Applicant’s remarks are drawn to the remarks discussed in the previous interview.  As, discussed in the above section, Applicant discusses multiple users using the same device (such as a treadmill).  As, discussed above, the disclosure does not provide support for this interpretation and the claims cannot be strictly limited to this interpretation under BRI (see 112(a) rejection and Remarks Section I., above).  If Applicant believes there is support for these amendments/elements in the disclosure, Applicant is encouraged to specifically cite these to Examiner for review.

Additional Prior Art Not Relied Upon
Wittenberg et al. (Pub. No. US 2012/0084565 A1).  Discloses the ability to both bind multiple devices to a single account and bind a single device to multiple accounts. ([0020])
Waters et al. (Pub. No. US 2009/0098980 A1).  Discloses users competing using health monitoring devices (such as treadmills). ([0008]; [0009]; [0040]-[0055]; [0149]-[0155])
Kagan (Which Fitness Tracker Is Right For You?).  Discloses a health monitoring device that allows users to share exercise data with friends and family. Also includes challenges and competitions. (Pages 4-5, “Nike Fuelband”, “Jawbone UP”)

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                             January 19 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624